  Case: 1:17-md-02804-DAP Doc #: 3082 Filed: 01/16/20 1 of 2. PageID #: 480844




                UNITED STATES DISTRICT COURT NORTHERN DISTRICT
                           OF OHIO EASTERN DIVISION




IN RE: NATIONAL PRESCRIPTION OPIATE                                MDL 2804
LITIGATION
                                                    )        Case No. 1:17-md-2804
THIS DOCUMENT RELATES TO:
                                                    )
                                                    )        Judge Dan Aaron Polster
Track One Cases
                                                    )
                                                    )


                                         [PROPOSED]

                         ORDER AMENDING DISMISSAL ORDER

               WHEREAS, on October 21, 2019, Plaintiffs Cuyahoga County and Summit

County and Defendants McKesson, Cardinal Health and AmerisourceBergen notified the Court

that they had reached a settlement agreement.

               WHEREAS, on October 21, 2019, the Court entered a Stipulated Dismissal Order,

Doc. #: 2868, dismissing with prejudice Plaintiffs Cuyahoga County’s and Summit County’s

claims against Defendants McKesson, Cardinal Health and AmerisourceBergen.

               WHEREAS, in the Stipulated Dismissal Order, the Court retained jurisdiction to

ensure that the settlement agreement is executed.

               WHEREAS, on January 16, 2020, the Court was presented with the agreed-upon

settlement agreement executed by Plaintiffs Cuyahoga County and Summit County and

Defendants McKesson, Cardinal Health and AmerisourceBergen.

               IT IS HEREBY ORDERED that the Court finds that the settlement agreement

was entered into in good faith.
  Case: 1:17-md-02804-DAP Doc #: 3082 Filed: 01/16/20 2 of 2. PageID #: 480845



              IT IS FURTHER ORDERED that, except as provided in the first decretal

paragraph, the October 21, 2019 Stipulated Dismissal Order remains in full force and effect.

              IT IS SO ORDERED.




                                            ______________________________
                                            DAN AARON POLSTER
                                            UNITED STATES DISTRICT JUDGE
